Jackson, Chief Justice.
A crop of cotton and corn was levied on as the property of Crawford. It was claimed by Mrs. Crawford. The claimant admitted possession in Crawford, her husband, and assumed the burden. Testimony was introduced in respect to the ownership of the land which produced the crop, and whose money really paid for it, the' wife’s or husband’s. The jury found the cotton and corn subject, and the claimant, being denied a new trial, excepted.
1. When the claimant ádmitted possession in her husband of the personalty levied on, and assumed the burden, she admitted title in him. Possession of personal goods is title thereto.
2. She undertook to overcome this possessory title by showing title to the land; but the evidence was wholly unsatisfactory that her money paid for it, though the deed was made to her. The whole affair, as developed by the evidence, looks full of fraud, concocted by husband and' wife, to defeat creditors of the former, and the verdict was demanded by the admission of possession of the cotton and corn by the husband and no sufficient rebuttal of the title so put in him by the wife’s own admission of that possession in order to get the conclusion. Cothran vs. Forsyth, 68 Ga., 560, 567; Boyce vs. Gazan* and Smith vs. Wellborn,† last term. The ownership by admission and the husband’s mortgage of the crop conclude the issue.
3. As the verdict was demanded, it is unnecessary to look closely at the errors assigned in respect to the charge of the court. At a glance the charge is all right.
Judgment affirmed.

 76 Ga.,79.


75 Ga., 799.